Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2019/0248288 and J.P. Patent Publication No. 2006-338566A, as combined) describe an image display apparatus including a controller that synthesizes a rear image (captured by an imager that images the area at the rear of a first vehicle) and a rear side image (captured by an imager that images the area at the rear and side of a first vehicle), where the controller varies a first area of the synthesized image occupied by the rear image and a second area of the synthesized image occupied by the rear side image on the basis of a distance between the first vehicle and a second vehicle at the rear of the first vehicle, and a display that displays the synthesized image. However, such prior art does not explicitly disclose that this controller further varies the first area (occupied by the rear image) so that a horizontal size of the first area becomes larger as the velocity of the first vehicle becomes lower. U.S. Patent No. 2020/0186755 describes that a horizontal size of the rear image area may be varied based on speed, but teaches making the rear view portion of the image smaller as the velocity becomes lower. ln other words, it does not disclose:
…
the controller being programmed to vary each of a first area of the synthesized image occupied by the rear image and a second area of the synthesized image occupied by the rear side image on the basis of a distance between the first vehicle and a second vehicle that exists at the rear of the first vehicle, when the controller generates the synthesized image, and
the controller being further programmed to vary the first area so that a horizontal size of the first area becomes larger as a velocity of the first vehicle becomes lower.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-3, 5-9, and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/LINDSAY J UHL/Examiner, Art Unit 2481